BLUE, Judge.
This is an appeal of a final judgment that ordered the dissolution of Inner Circle, Inc., a Florida corporation. The appeal was brought by the corporation itself and three shareholders who own fifty percent of the stock. Two other shareholders, who own the other fifty percent, sought the corporate dissolution on grounds of shareholder deadlock under section 607.1480(2)(b), Florida Statutes (1991).
Because the trial court was well within its discretion in ordering the dissolution, we affirm. In the final judgment, the trial court ordered that the corporation be dissolved within 90 days and directed the parties to submit a mutually agreeable plan of dissolution within 60 days. We write to point out only that the trial court has a continuing obligation to oversee the dissolution. Under section 607.1433(2), “the court shall direct the winding up and liquidation of the corporation’s business.” Thus, if the parties are unable to submit an agreed upon plan, the court should act in accordance with the statutes to ensure that the dissolution is accomplished in a manner that protects the interests of all the shareholders.
Affirmed.
RYDER, A.C.J., and FULMER, J., concur.